Exhibit 99.1 Simulations Plus Integrating Science and Software For Further Information: Simulations Plus, Inc. 42505 10th Street West Lancaster, CA 93534-7059 CONTACT: Simulations Plus Investor Relations Hayden IR Ms. Renée Bouché Mr. Cameron Donahue 661-723-7723 651-653-1854 renee@simulations-plus.com cameron@haydenir.com For Immediate Release: September 20, 2011 Simulations Plus Submits Bid in Chapter 11 Bankruptcy Proceedings for Assets of Entelos LANCASTER, CA, September 20, 2011 – Simulations Plus, Inc. (NASDAQ: SLP), a leading provider of consulting services and software for pharmaceutical discovery and development, today announced that it has submitted a bid to purchase substantially all of the assets of Entelos, Inc., in an auction supervised by and in accordance with certain bidding procedures approved by the United States Bankruptcy Court for the District of Delaware and pursuant to the provisions of Section 363 of the U.S. Bankruptcy
